Name: Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/ 4 Official Journal of the European Communities 27 . 1 . 83 COUNCIL REGULATION (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources Whereas urgent new conservation measures and detailed rules on the implementation of this Regula ­ tion may be necessary ; whereas such measures and rules should be adopted in accordance with the pro ­ cedure laid down in Article 14 of Regulation (EEC) No 170/83 ; Whereas , where conservation is seriously threatened, Member States should be permitted to take appro ­ priate provisional measures , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Par ­ liament (2), Whereas , in order to ensure the protection of marine biological resources and the balanced exploitation of fishery resources in the interests of both fisher ­ men and consumers , technical measures should be laid down for the conservation of fishery resources specifying inter alia the mesh sizes , by-catch rates and fish sizes permitted as well as the limitation of fishing within certain areas and periods and with certain gear ; Whereas additional national measures of a strictly local character should not be invalidated or ham ­ pered by the adoption of this Regulation ; Article 1 Definition of areas 1 . This Regulation applies to the taking and land ­ ing of biological resources occurring in all maritime waters under the sovereignty or jurisdiction of the Member States and situated in one of the following regions : Region 1 (a) All waters off the coasts of the French depart ­ ment of St. Pierre et Miquelon . (b) All other waters which lie to the north and the west of a line running from a point at latitude 48 ° N , longitude 18 °W ; thence due north to lati ­ tude 60 ° N ; thence due east to longitude 5 °W ; thence due north to latitude 60 °30'N ; thence due east to longitude 4 °W ; thence due north to latitude 64 ° N ; thence due east to the coast of Norway. Whereas , therefore , such measures may be main ­ tained or taken subject to examination by the Com ­ mission of their compatibility with Community law and conformity with the common fisheries policy ; Whereas this Regulation should apply without pre ­ judice to certain national measures going beyond the minimum requirements which it lays down ; Whereas the rules governing fishing operations in the Skagerrak and Kattegat agreed between the delegations of the Community and those of Norway and Sweden should be included in this Regulation ; Region 2 All waters situated north of latitude 48 ° N , but excluding the waters in region 1 , the Baltic Sea and belts lying to the south and east of lines drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg and from Gilbjerg Head to the Kullen . (') See page 1 of this Official Journal . ( 2 ) OJ No C 149, 14 . 6 . 1982, p. 90 . 27 . 1.83 Official Journal of the European Communities No L 24/ 15 Region 3 All waters situated within those parts of the north ­ east Atlantic south of latitude 48 ° N , except the Mediterranean Sea and its dependent seas . conclusion by the European Economic Community of the Convention on Future Multilateral Coopera ­ tion in the Northwest Atlantic Fisheries ('), as last amended by Regulation (EEC) No 654/81 (2). 6 . The definition of the ICES areas referred to in this Regulation is described in a Commission com ­ munication (3). Region 4 All waters off the coasts of the French department of Guyana . TITLE I MESH SIZERegion 5 All waters off the coasts of the French departments of Martinique and Guadeloupe . Article 2 General provisions 1 . It shall be prohibited to use or to haul any trawl , Danish seine or similar net having anywhere meshes of a smaller size than those laid down in Annex I for the region and type of net concerned from the dates specified . 2 . The Council shall , on a proposal from the Com ­ mission, in the light of the experience acquired and taking account of the latest available scientific information, decide by a qualified majority before 31 July 1983 whether and until which date the increase in the mesh size to 90 mm in the North Sea may be deferred . In the light of the same criteria the Council shall also decide whether and under which conditions fishing for sole in the North Sea or part thereof by vessels exceeding 300 bhp is to be exempt from the increase in mesh size to 90 mm and whether and to what extent the mesh size for the fishing of sole by vessels not exceeding 300 bhp in the North Sea should be increased from 1 January 1984. 3 . The Council shall , on a proposal from the Com ­ mission and in the light of scientific opinions based on additional research efforts, decide by a qualified majority before 31 July 1983 whether the mesh size in the English Channel should be increased to 80 mm, irrespective of the type of net used, from 1 January 1984. 4 . The provisions of this Article are without pre ­ judice to the specific provisions laid down in the following Articles . Region 6 All waters off the coasts of the French department of Reunion . 2 . These regions may be divided according to sub ­ areas or divisions of the International Council for the Exploration of the Sea ( ICES) or sub-areas , divi ­ sions or subdivisions of the Northwest Atlantic Fisheries Organization (NAFO) or parts thereof or according to other geographical criteria . 3 . For the purposes of this Regulation , the Katte ­ gat is limited in the north by a line drawn from Ska ­ gen lighthouse to the lighthouse in Tistlarna, and from here to the nearest point on the Swedish coast, and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spods ­ bjerg, and from Gilbjerg Head to the Kullen . The Skagerrak is limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from here to the nearest point on the Swedish coast . 4 . For the purposes of this Regulation, the North Sea shall comprise ICES sub-area IV, the adjacent part of ICES division II a) lying south of latitude 64 ° N and that part of ICES division III a) which is not covered by the definition of the Skagerrak given in paragraph 3 . 5 . The sub-areas , divisions or subdivisions of the NAFO referred to in this Regulation are described in Annex III to Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the (') OJ No L 378, 30. 12 . 1978 , p. 1 (2) OJ No L 69, 14 . 3 . 1981 , p. 1 . (3) OJ No C 140, 3 . 6 . 1982, p. 3 . No L 24/ 16 Official Journal of the European Communities 27 . 1 . 83 Article 3 Article 6 Measurement of mesh sizes The mesh size shall be measured in accordance with the rules to be adopted in accordance with the pro ­ cedure laid down in Article 21 . Small-meshed nets 1 . Trawls, Danish seines or similar nets having mesh sizes smaller than those specified in Annex I , but not smaller than those specified in Annex II , may be used when fishing in the regions and for the species listed in Annex II . However, when fishing for the species listed in Annex III in the areas referred to therein , only those trawls , Danish seines or similar nets may be used which have mesh sizes specified in Annex I. 2 . In region 2 no vessel shall use any net having in the cod-end meshes of dimensions between 55 mm and those specified in Annex I for that region . This provision shall not apply to fishing for nephrops, referred to in Article 4. Article 7 Attachments to nets No device shall be used by means of which the mesh in any part of a fishing net is obstructed or otherwise effectively diminished . This provision does not exclude the use of the devices referred to in the detailed implementing rules to be adopted in accordance with the procedure laid down in Article 21 . TITLE II BY-CATCHES Article 4 Nephrops 1 . Trawls , Danish seines or similar nets having mesh sizes smaller than those specified in Annex I , but not smaller than those laid down in Annex IV, may be used when fishing for nephrops in the regions specified in Annex IV. 2 . The Council shall , on a proposal from the Com ­ mission, in the light of the experience acquired and considering scientific advice, decide by a qualified majority before 31 July 1983 whether the mesh size should be increased from 1 January 1984 to 70 mm in ICES division VII a) ( Irish Sea) and ICES divi ­ sions VII g) and h) (part of South Coast of Ireland) and to 60 mm in region 3 . Article 8 By-catches with small-meshed nets 1 . Catches taken in accordance with Article 3 may not comprise more than 10 % of the species listed in Annex V in those regions for which an entry has been made in that Annex or of Sepia . Until 31 July 1983 the first subparagraph shall not apply to fishing for shrimps (Crangon spp.) and prawns (Pandalus montagui) in waters situated within a 12-mile limit measured from Member States ' baselines . Furthermore, those waters situated within the 12-mile limit within which the first sub ­ paragraph shall not be applied from 1 August 1983 shall be defined according to the procedure laid down in Article 21 , taking into account scientific advice , technical developments and fishing prac ­ tices . Catches taken while fishing for prawns (Pandalus spp. except Pandalus montagui) in region 2 may not comprise more than 50 % of the species cited in Annex V for that region or of Sepia . The Council shall , on a proposal from the Commission , in the light of the experience acquired and taking account of the latest available scientific information, decide by a qualified majority before 31 July 1983 on the appropriate by-catch percentage in fishing for prawns (Pandalus spp. except Pandalus montagui). Article 5 Hake Trawls, Danish seines or similar nets having mesh sizes smaller than 80 mm may not be used for directed fishing for hake in regions 2 and 3 . 27 . 1 . 83 Official Journal of the European Communities No L 24/ 17 5 . In parts of ICES division Vb) which are under the sovereignty or jurisdiction of a Member State , by-catches of the species set out in Annex V shall not in the aggregate exceed 10 % by weight of all the fish taken when fishing for blue ling with nets of mesh sizes smaller than 130 mm. 2 . All catches taken during a voyage by a vessel carrying both nets complying and nets not comply ­ ing with Article 2 shall be held to have been taken with nets not complying with Article 2, unless the records of the fishing operations which the skipper has to keep according to Article 3 of Regulation (EEC) No 2057/82 (') and according to the detailed rules for the implementation of that provision show otherwise . Paragraph 1 shall not apply to that part of the catch taken with nets complying with Article 2 . 3 . Catches taken in accordance with Article 3 may not comprise by-catches of salmon and trout. 4 . In ICES divisions VII g) to k) (2), with the exception of Bantry Bay, all by-catches of herring shall be prohibited for such time as the TAC for her ­ ring is lower than 10 000 tonnes . Article 10 Determination of the percentage of by-catches and their disposal 1 . The percentage of the by-catches referred to in Articles 8 and 9 shall be measured as a proportion by weight of all fish on board after sorting, or of all fish in the hold or on landing, and by-catches in such cases may be determined on the basis of one or more representative samples . However, when fishing for sand-eel with nets having mesh sizes of less than 16 mm, the percentage of the by-catches shall be measured on board, at any time, or on landing. This provision shall not apply in the Skagerrak and Kattegat. 2 . Prohibited by-catches and those exceeding the relevant percentage may not be retained on board but shall be returned immediately to the sea. Article 9 Special provisions on by-catches 1 . Catches taken in accordance with Article 4 may not comprise more than 60 % of the species listed in Annex V in those regions for which an entry has been made in that Annex or of Sepia . 2 . Catches taken with nets not complying with Article 5 , but complying with Annex I for the region and type of net concerned, may not comprise more than 30 % of hake . 3 . Where percentages of by-catch of herring are authorized in fishing for other species they shall be measured in accordance with Article 10(1 ). 4. In the Skagerrak and Kattegat : (a) by-catches of the species set out in Annexes V and VI shall not in the aggregate exceed 30 % by weight of all the fish taken when fishing for whiting with nets of mesh sizes smaller than 80 mm ; (b) by-catches of herring alone shall not exceed 5 % by weight of the total catch taken when fishing for whiting with such nets . TITLE III FISH SIZES Article 11 1 . Undersized fish shall not be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale, but shall be returned immediately to the sea . However, the previous subparagraph shall not apply to :  undersized herring within a limit of 10% by weight of herring taken,  undersized mackerel , within a limit of 1 5 % by weight of mackerel taken,  undersized specimens of the species listed in Annexes V and VI, taken in the Skaggerak or Kattegat, within a limit of 10% by weight of catches of those species,  cod measuring less than 45 cm, but not less than 30 cm, taken in the Irish Sea (ICES division (') OJ No L 220, 29 . 7 . 1982, p. 1 . ( 2) Increased by the area bounded :  in the north by latitude 52 ° 30'N,  in the south by latitude 52 ° 00'N,  in the west by the coast of Ireland,  in the east by the coast of the United Kingdom . No L 24/ 8 Official Journal of the European Communities 27 . 1 . 83 Article 13 Redfish and herring For the protection of spawning grounds and nursery areas , fishing for the following species shall be pro ­ hibited in the following areas and periods : VII a)) between 1 October and 31 December within a limit of 10 % by weight of cod taken . The percentage of undersized fish shall be measured in accordance with the provisions of the first sub ­ paragraph of Article 10(1 ). 2 . Undersized fish taken as by-catch within the limits specified in Article 8(1 ) shall not, for the pur ­ poses of human consumption, be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale . 3 . A fish shall be regarded as undersized if its size is smaller than the minimum size specified in Annex V or VI for the species and region in ques ­ tion . 4. The size of a fish shall be measured in centi ­ metres from the tip of the snout to the end of the tail fin . However, the size of nephrops shall be expressed in carapace length measured parallel to the mid-line from the back of either eye-socket to the rear edge of the carapace . The size of a lobster taken in the Skagerrak or the Kattegat shall be measured from the tip of the ros ­ trum to the rear end of the telson , not including the Setae . 5 . The size of a fish equivalent to the size meas ­ ured according to paragraph 4 may be expressed in number of fish per unit of weight according to the procedure provided for in Article 21 . 1 . Redfish during the whole year : (a) northern area from the coast of Greenland at latitude 67 °00'N to :  latitude 67 °00'N , longitude 30 °30'W,  latitude 65 °40'N, longitude 30 °30'W,  latitude 65 °40'N , longitude 31 °50'W,  latitude 65 °30'N , longitude 33 ° 10'W,  latitude 65 ° 10'N, longitude 34 °00'W,  latitude 65 ° 10'N , longitude 35 °00'W,  latitude 64 °45'N , longitude 35 °20'W, as far as the coast of Greenland at latitude 64 °35'N ; (b) southern area from the coast of Greenland at latitude 64 °20'N to : . latitude 64 °20'N, longitude 36 °20'W,  latitude 63 °50'N, longitude 36 °50'W,  latitude 63 ° 1 5'N, longitude 39 ° 30'W,  latitude 63 °45'N, longitude 39 °30'W, as far as the coast of Greenland at latitude 63 °45'N . TITLE IV PROHIBITION OF FISHING FOR CERTAIN SPECIES WITHIN CERTAIN AREAS AND PERIODS Article 12 2 . Herring every year from 15 August to 30 Sep ­ tember : Salmon Catches of salmon taken within the waters situated outside a 12-mile limit measured from Member States ' baselines in that part of region 1 east of longitude 44 °W and in regions 2 and 3 shall not be retained on board or be transhipped, landed, trans ­ ported, sold or held in possession , displayed or offered for sale, but shall be returned immediately to the sea. In the Skagerrak and Kattegat, fishing for salmon and sea-trout shall be forbidden outside a four-mile limit measured from the baselines . in the maritime area bounded by a line joining the following points :  the Butt of Lewis,  Cape Wrath,  to the north , at latitude 58 °55'N , longitude 05 °00'W, 27 . 1 . 83 Official Journal of the European Communities No L 24/ 19 designed for catching flatfish , in growing areas situated within 12 miles of the continental mainland coasts of Belgium, the Netherlands, Germany and the west of Denmark as far as the Hirtshals light ­ house, measured from the baselines from which the territorial waters are measured .  to the west, at latitude 58 °55'N , longitude 07 ° 10'W,  to the south-west, at latitude 58 °20'N, longitude 08 °20'W,  to the south, at latitude 57 °40'N , longitude 08 °20'W,  then east to the Hebrides,  along the west coast of the Hebrides to lati ­ tude 57 °40-6'N, longitude 7 °20-65'W, Notwithstanding the first and second subparagraph , vessels covered by the ban and fishing for other spe ­ cies in the area may not retain on board sole and plaice in an amount exceeding 10 % by weight of the entire catch on board .  along a line drawn 035 ° True to a point lati ­ tude 57 °50-05'N , longitude 7 °8 -TW, 4. Vessels may not carry beam trawls or other trawls within the areas mentioned in this Article where such beam trawls or other trawls may not be used, unless they are properly lashed and stowed in such a way that they may not be readily used .  then north along the west coast of the Hebrides as far as the point of departure . This area may be modified in accordance with the procedure laid down in Article 21 . TITLE V Article 15 LIMITATION OF THE USE OF SPECIFIC GEAR OR VESSELS 1 . Trawls, Danish seines or similar nets having mesh sizes smaller than those specified in Annex I for the region concerned or purse seines may not be used for the fishing of mackerel from 1 March until 15 November of each year within an area defined by a line joining the following points :  the south-west coast of the United Kingdom at longitude 05 °00'W,  longitude 05 °00'W, latitude 49 °30'N,  longitude 07 ° 00'W, latitude 49 ° 30'N,  longitude 07 °00'W, latitude 50 °30'N ,  the south-west coast of the United Kingdom at latitude 50 ° 30'N . Article 14 1 . Purse seines may not be used for the fishing of the species listed in Annex V, nor may they be used for the fishing of herring in ICES divisions VII g) to k) ('), with the exception of Bantry Bay . 2 . In the Kattegat, the use of beam trawls shall be prohibited . 3 . Inside an area within 12 miles of the coast of the United Kingdom and Ireland and within 12 miles of the continental mainland coasts of Belgium, Ger ­ many, the Netherlands , France and the west of Den ­ mark as far as the Hirtshals lighthouse, measured from the baselines from which the territorial waters are measured, no vessel exceeding 70 grt or 300 bhp shall trawl for sole or plaice with any beam trawl . The vessels referred to in the preceding subpara ­ graph shall be prohibited from fishing for sole or plaice with other types of trawls , which are specially 2 . Trawls, Danish seines or similar nets as well as purse seines and ring nets may not be used in those areas to the west of Scotland defined in Annex VII during a period each year between 1 October and 31 March . The exact period will be fixed in each case by the Commission in relation to the climatic conditions determining the fishing of sprat and her ­ ring in these areas, in accordance with the procedure provided for in Article 21 . (') Increased by the area bounded :  in the north by latitude 52 °30'N ,  in the south by latitude 52 ° 00'N,  in the west by the coast of Ireland,  in the east by the coast of the United Kingdom. 3 . Trawls having mesh sizes smaller than 32 mm may not be used in waters situated within three miles of the coastline in the Skagerrak and Kattegat between 1 July and 15 September. No L 24/20 Official Journal of the European Communities 27 . 1.83 However, when trawling within this area and during this period :  for deep-water prawn (Pandalus borealis) or shrimp, a. mesh size of 30 mm may be used,  for eelpout, or scorpion fish to be used for bait, meshes of any size may be used. 4. Explosives, poisonous or stupefying substances and guns may not be used for the purpose of catch ­ ing fish . Furthermore, in the Skagerrak and the Kat ­ tegat the use of electric current for the purpose of catching fish is forbidden . However, tuna and bask ­ ing shark may be caught using harpoon guns and electric current. Article 16 Article 18 1 . Where the conservation of fish stocks calls for immediate action, the Commission may, by way of derogation from this Regulation, adopt any meas ­ ures necessary in accordance with the procedure laid down in Article 21 . It may accordingly, under the same procedure, also adopt measures which have not been specifically provided for in this Regula ­ tion . 2 . Where the conservation of certain species or fishing grounds is seriously threatened and where any delay would result in damage which would be difficult to repair, the coastal State may take appro ­ priate non-discriminatory conservation measures in respect of the waters under its jurisdiction . 3 . These measures , together with an explanatory memorandum, shall be communicated to the Com ­ mission and the other Member States by telex as soon as they are decided on . 4 . Within 10 calendar days of receipt of such noti ­ fication , the Commission shall confirm , cancel or amend the measures . The Commission 's decision shall be immediately notified to the Member States . 5 . Any Member State may refer the decision of the Commission to the Council within 10 calendar days of receiving the notification referred to in para ­ graph 4 . 6 . The Council , acting by a qualified majority, may adopt a decision differing from that of the Commission within 30 calendar days of the matter being referred to it . The carrying out on vessels of processing operations other than :  evisceration,  salting,  boiling and shelling of prawns and shrimps,  canning, barrelling and pickling of mackerel and herring,  filleting,  freezing,  reduction of offal and unavoidable by-catches taken within the authorized maximum limit, shall be prohibited . Article 19 1 . In the case of strictly local stocks of interest to the fishermen of one Member State only, that Mem ­ ber State may take measures for the conservation and management of those stocks, provided that such measures are compatible with Community law and are in conformity with the common fisheries policy . 2 . Member States shall be authorized to lay down any strictly local conditions or detailed arrange ­ ments, applying to their national fishermen only, designed to limit the catches by technical measures in addition to those defined in the Community regu ­ lations , provided that such measures are compatible with Community law and are in conformity with the common fisheries policy . 3 . Before adopting any measures referred to in paragraphs 1 and 2, the Member State concerned TITLE VI FINAL PROVISIONS Article 17 This Regulation shall not apply to fishing opera ­ tions conducted solely for the purpose of scientific investigation, artificial restocking or transplantation by vessels or to fish caught in the course of such operations . The Member States concerned shall inform the Commission and the other Member States of such operations . Fish caught for the purposes set out in the first sub ­ paragraph may not be sold, or held in possession, displayed or offered for sale in contravention of the other provisions of this Regulation . 27 . 1 . 83 Official Journal of the European Communities No L 24/21 shall obtain the agreement of the Commission on the finding that the measures are in conformity with one or other of these paragraphs . The Commission shall take a reasoned decision within three months of a request being submitted under the terms of the first subparagraph . 4. The other Member States and the Commission shall be notified of the measures thus taken . If any Member State considers that the conditions on which the agreement of the Commission referred to in paragraph 3 is based are not or are no longer met, or in the event of a negative decision by the Commission , the Member State concerned may ask for a decision in accordance with the procedure de ­ scribed in Article 21 . 5 . Measures already taken by Member States con ­ cerning strictly local stocks or strictly local condi ­ tions or detailed arrangements as defined in para ­ graphs 1 and 2 above shall be maintained, provided that they are compatible with Community law and are in conformity with the common fisheries policy . Member States shall notify the Commission of such measures not later than 1 July 1983 . The Commis ­ sion shall decide within one year of the notification whether the measures in question are in conformity with paragraphs 1 or 2 above . 6 . The provisions of paragraph 3 and of the second and third sentences of paragraph 5 shall not apply to aquaculture or taking of fish by hand . For the purposes of this Regulation, aquaculture means the rearing, breeding and cultivation of fish , crustaceans and molluscs in beds , ponds and enclosed bays . Article 20 1 . This Regulation shall apply without prejudice to national technical measures, going beyond its mini ­ mum requirements , which are applicable only to fishermen of the Member State concerned and which either are intended to ensure better manage ­ ment and better use of the quotas or which apply to species not subject to quotas or to species for which this Regulation lays down no specific measures , provided that they are compatible with Community law and are in conformity with the common fisher ­ ies policy . 2 . The national measures referred to in para ­ graph 1 shall be communicated to the Commission in accordance with Article 2 (2) of Council Regula ­ tion (EEC) No 101 /76 of 19 January 1976 laying down a common structural policy for the fishing industry ('). 3 . At any time and at the request of the Commis ­ sion , Member States shall provide all the informa ­ tion necessary for assessing the compatibility of the measures referred to in this Article with Community law and their conformity with the common fisheries policy . Article 21 Detailed rules for the implementation of this Regu ­ lation shall be adopted in accordance with the pro ­ cedure laid down in Article 14 of Regulation (EEC) No 170/83 . Article 22 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 20, 28 1 . 1976, p. 19 . No L 24/22 Official Journal of the European Communities 27 . 1 . 83 ANNEX I Minimum mesh size provided for in Article 2 (mm) Region Part of region Type of net Minimummesh size 1 NAFO 1 , ICES sub-areas XIV, V All 1300 Other parts of the region All 120 2 Skagerrak and Kattegat All 80 0 North Sea :  until 3 1 December 1983 All 80O  from 1 January 1984 All 90 O West of Scotland and Rockall (ICES sub-area VI) West of Ireland ( ICES divisions VII b) and c)) Bristol Channel ( ICES division VII 0) South Coast of Ireland (ICES divisions VII g), h), j) and k)) All 80 Irish Sea ( ICES division VII a)) Single twine Double twine 70 75 English Channel ( ICES divisions VII d) and e)) and e)) All 75 3 All 65 4 All 45 5 Token entry Token entry 6 Token entry Token entry (') When fishing for blue ling in part of ICES division V b) under the sovereignty or jurisdiction of a Member State, the minimum mesh size is 80 mm. (2) When fishing for whiting, the minimum mesh size is 70 mm. (3) Except for fishing for sole by vessels not exceeding 300 bhp, in which case the minimum mesh sizes are 70 mm single twine and 75 mm double twine . 27 . 1.83 Official Journal of the European Communities No L 24/23 ANNEX II Minimum mesh size provided for in Article 3 (mm) Species Minimummesh size Region I Polar cod (Boreogadus saida) 16 Capelin (Mallotus villocus) 16 Blue whiting (Micromesistius poutassou) 16 Argentine (Argentina spp) 16 Herring (Clupea harengus) 16 Molluscs 16 Silver pout (Gadiculus thorii) 16 Nephrops (Nephrops norvegicus) 16 Norway pout (Trisopterus esmarkii) 16 Prawns (Pandalus spp.) 16 except as specified below : Prawns in NAFO sub-area 1 and ICES divisions V and XIV (offshore) 40 Redfish in NAFO division 3 P 16 Clupeoid fish other than herring 16 Eels (Anguilla anguilla) 16 Great weevers (Trachinus draco) 16 Horse mackerel (Trachurus trachurus) 16 Mackerel (Scomber scombrus) 16 Sand-eels (Ammodytidae) 16 Saury (Scomberesox saurus) 16 Shrimps (Crangon spp.) 16 Smelts (Osmerus spp .) 16 Region 2 (') Herring (Clupea harengus) 16 Mackerel (Scomber scombrus ) 16 except as specified below : Mackerel in the North Sea 32 Horse mackerel (Trachurus trachurus) 16 Sprat (Clupea sprattus) 16 Norway pout (Trisopterus esmarkii) 16 Blue whiting (Micromesistius poutassou) 16 Argentine (Argentina spp.) 16 Prawns (Pandalus spp . except Pandalus montagui) 30 Prawns (Pandalus montagui) 20 Prawns (Crangon spp) 20 Eels (except elvers) (Anguilla anguilla) 16 Great weevers (Trachinus draco) 16 Molluscs (except cuttlefish  sepia officinalis) 16 Sand-eels (Ammodytidae) None except as specified below : Sand-eels in the North Sea in the period between 1 November and the last day of February inclusive 16 Capelin (Mallotus villosus) 16 Saury (Scomberesox saurus) 16 Smelts (Osmerus spp .) 16 Sardines (Sardina pilchardus) 16 (') Except in Skagerrak and Kattegat for the species listed below. No L 24/24 Official Journal of the European Communities 27 . 1 . 83 (mm) Species Minimum mesh size 32 32 32 30 30 None Skagerrak and Kattegat Herring (Clupea harengus ) Mackerel (Scomber scombrus ) Horse mackerel (Trachurus trachurus) Deep-water prawn ( Pandalus borealis ) Argentine (Argentinidae ) Sand-eel (Ammodytes spp .) except as follows :  in the Skagerrak between 1 November and the last day of February inclusive  in the Kattegat between 1 August and the last day of February inclusive Shrimp (Crangon spp and Leander adspersus):  inside four miles from the baselines  outside four miles from the baselines Garfish ( Belone belone) Grey gurnard ( Eutrigla gurnardus ) 16 16 16 30 16 16 Region 3 Bastard sole (Dicologlossa cuneata) Sardine (Sardina pilchardus) Shrimps (Crangon spp) Eels (except elvers) (Anguilla anguilla) 40 20 20 20 16 16 16 40 40 40 Sprat (Clupea sprattus) Anchovy (Engraulis encrassicholus) Sand-eel (Ammodytidae) Herring (Clupea harengus) Horse mackerel (Trachurus trachurus) Mackerel (Scomber scombrus) 27 . 1 . 83 Official Journal of the European Communities No L 24/25 ANNEX III Species and regions referred to in Article 3 1 . Blue whiting (Micromesistus poutassou), in that part of region 2 to the south of latitude 52 °30'N and west of longitude 7 °00'W. 2 . Bastard sole (Dicologlossa cuneata), in all parts of region 3 outside an area bounded by a line connecting the following points, within which only vessels not exceeding I50bhp may use nets having mesh sizes not smaller than 40 mm :  latitude 46 ° 16'N, longitude 01 °36'W (phare des Baleines),  latitude 46 °05'N, longitude 01 °44'W,  latitude 45 °40'N, longitude 01 °34'W,  latitude 44 °40'N, longitude 01 ° 34'W, and then due east to the coast . 3 . Shrimp and prawn, outside the 12-mile limit measured from the baselines of Member States , in region 3 . 4 . Norway pout (Trisopterus-esmarkii), in that part of the North Sea which is under the sover ­ eignty or jurisdiction of a Member State and bounded on the south by a line running due east from the point of intersection of the east coast of Scotland by the parallel of 56 ° N to 2 °E, then north to 58 ° N, then west to 0 °30'W, then north to 59 ° 15'N , then east to 1 °E, then north to 60 ° N, then west to the meridian longitude 0 °00', then north to 60 °30'N, then west to the east coast of the Shetland Isles , then west from the west coast of the Shetland Isles at 60 ° N to 3 °W, then south to 58 °30', then west to the Scottish coast. No L 24/26 Official Journal of the European Communities 27 . 1 . 83 ANNEX IV NEPHROPS Minimum mesh size provided for in Article 4 (mm) Region Part of region Minimummesh size 2 Irish Sea (ICES division VII a)), ICES divisions VII g) and h) of the south coast of Ireland, Skagerrak, Kattegat 60 I All other parts of the region 70 3 50 No L 24/2727 . 1 . 83 Official Journal of the European Communities ANNEX V Minimum size referred to in Article 11 (3) (cm) Species Region 1 Region 2 Region 3 Cod (Gadus morhua) 34 (') 30 0 30 Haddock (Melanogrammus aeglefinus) 31 27 27 Hake (Merluccius merluccius) 30 30 30 Plaice (Pleuronectes platessa) 25 25 0 25 Witch (Glyptocephalus cynoglossus) . 28 28 28 Lemon sole (Microstomus kitt) 25 25 25 Sole (Solea solea) 24 24 24 Turbot (Psetta maxima) 30 30 30 Brill (Scophthalmus rhombus) 30 30 30 Megrim (Lepidorhombus spp.) 25 25 25 Whiting (Merlangius merlangius) 27 27 (4) 23 Dab (Limanda limanda) 15 15 (4) 15 Saithe (Pollachius virens) 35 30 30 Common sea bream (Pagellus bogaraveo)   12 Red mullet (Mullus surmuletus )   15 Bass (Dicentrarchus labrax)  Token  I entry Conger eel (Conger conger)   58 Pollack (Pollachius pollachius)  _ 22 Ling (Molva molva)  Token 63 I entry Shad (Alosa spp)   30 Sturgeon (Acipenser sturio)   145 Grey mullet (Mugil spp.)   20 Salmon (Salmo salar)   48 Trout (Salmo trutta)   23 Flounder (Platichthys flesus)  20 0  Lobster (Homarus gammarus) I 22 0 (') Except in NAFO sub-area 1 , plus ICES sub-areas XIV and V, where the minimum size shall be 40 cm . (2 ) Except in ICES division VII a), where the minimum size shall be 45 cm between 1 October and 31 December. (3 ) Except in Skagerrak and Kattegat, where the minimum size shall be 27 dm. (4) Except in Skagerrak and Kattegat, where the minimum size shall be 23 cm. ( 5 ) In Skagerrak and Kattegat only . No L 24/28 Official Journal of the European Communities 27 . 1 . 83 ANNEX VI Minimum size referred to in Article 1 1 (3) (cm) Species Region Part of region Minimum size Herring 1 2 3 Except Skagerrak and Kattegat 20 2 Skagerrak and Kattegat 18 Mackerel 2 North Sea 30 Mackerel (for indus ­ trial purposes) 2 Skagerrak and Kattegat 30 Nephrops 2 Skagerrak and Kattegat 4 All other parts of the region 2-5 3 2 27 . 1 . 83 Official Journal of the European Communities No L 24/29 ANNEX VII Areas referred to in Article 15 (2) Loch Laxford Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 58 °25 - 7'N and longitude 05 °07'W (Dughaill Point) at 220 ° True to a point on the mainland at latitude 58 °24-7'N and longitude 5 °08-5'W (Rudha Ruadh). Loch Cairnbaan Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 58 °20-5'N and longitude 05 °10-5'W (Rubh Aird an t-Sionnach) at 211 ° True to a point on Oldany Island at latitude 58 °16'N and longitude 5 °15-5'W. Enard Bay Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 58 °09-25'N and longitude 05 °18-5'W (Rhuba Rodha) at 223 ° True to a point on the main ­ land at latitude 58 °06-25'N and longitude 05 °26'W (Rhu Coigach). Little Loch Broom and Gruinard Bay Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 57 °55 - 75'N and longitude 05 °24'W (Cailleach Head) at 263 ° True to a point on the main ­ land at latitude 57 °55'N and longitude 5 °33 - 75'W (Rudha Beg). Loch Gairloch Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 57 °44-8'N and longitude 05 °47-2'W (Big Sands) at 188 ° True at a point on the mainland at latitude 57 °40'N and longitude 5 °48-5'W (near Red Point). The Inner Sound including Lochs Torridon, Carron, Kishorn, Duich, Alsh and Hourn Being the area of waters lying within a straight line drawn from a point on the mainland at lati ­ tude 57 °38-4'N and longitude 5 °48-8'W (Red Point) at 230 ° True to a point on the Island of Rona at latitude 57 °34-5'N and longitude 5 °57-5'W (Rona Light). Following the eastern coast of Rona and Raasay to a point at latitude 57 °19-8'N and longitude 6 °2-8'W (Rudha na Cloiche ); from there a straight line drawn at 180 ° True to meet the mainland of Skye at a point at latitude 57 ° 18-7'N and longitude 6 °2 - 8'W, thence along the eastern coast of Skye to a point at latitude 57 ' 8-6'N and longitude 5 °46-7'W (Oronsay Light); from there a straight line drawn at 129 ° True to a point (Rudh ard Slisneach ) on the mainland at latitude 57 °7'N and longitude 5 °43-3'W.